SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
71
OP 10-01878
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF PEOPLE EX REL. J.A. SESSION,
ATTORNEY ON BEHALF OF DEREK L. ARCHIE, ALSO
KNOWN AS DIESE GAME DIESE, PETITIONER,

                     V                                           ORDER

DAVID STALLONE, SUPERINTENDENT, CAYUGA
CORRECTIONAL FACILITY, RESPONDENT.


J.A. SESSION, ROCHESTER, PETITIONER PRO SE.

ANDREW M. CUOMO, ATTORNEY GENERAL, ALBANY (MARLENE O. TUCZINSKI OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 70 (initiated in the
Appellate Division of the Supreme Court in the Fourth Judicial
Department pursuant to CPLR 7002 [b] [2]) seeking a writ of habeas
corpus.

     It is hereby ORDERED that said petition is unanimously dismissed
without costs as moot.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court